Citation Nr: 1548068	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral leg condition.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1952 to December 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In August 2015, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral leg and bilateral knee disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral leg and bilateral knee disability was denied by the Board in a decision of June 2009.  The decision is final.

2.  The evidence submitted since the Board's June 2009 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision, which denied service connection for a bilateral leg and bilateral knee disability, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the June 2009 Board decision, which denied service connection for a bilateral leg and bilateral knee disability, is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

New and Material

Service connection for peptic ulcer was denied in a June 2009 Board decision on the basis that there was no evidence of a current diagnosis of a bilateral leg or a bilateral knee disability.  Regarding the left leg, the Board noted that there was a scar on the left thigh, but no nexus to service.  The decision is final.

At the time of the decision, the record included partial service treatment records and personnel records, and VA outpatient treatment records showing treatment for complaints of pain on the bilateral legs and knees, but no diagnosis of a disability pertaining to the knees and legs.  Evidence of a scar on the left thigh was also of record.  Additionally, the Veteran's statements that he injured his left knee in service were of record.  

Submitted since the RO's decision are several private medical statements and some private records which show diagnoses of a bilateral knee and bilateral leg disability, and nexus opinions to service.  Added to the record are private treatment records of September 2015 show, as to the knees, diagnoses of bilateral mild narrowing of the medial joint spaces, mild subcondral sclerosis and patellofemoral arthritic changes.  As to the left leg, August 2015 private treatment records show a diagnosis of left lower leg radiculopathy.  A May 2010 letter from the Veteran's private chiropractor states the Veteran has left leg pain which radiates up and down from his left knee.  He also stated that the left knee degenerative joint disease is a direct result of the injury in service.  Also, January 2014 private treatment records note an opinion from the private physician which states that in view of the radiological findings the Veteran has problems which are consistent with his described injury in service.  Added to the record are also additional statements from the Veteran restating his contentions of an injury to the left leg in service.  

The Board's June 2009 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 2009 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no evidence of a bilateral leg and bilateral knee disability, or a nexus to service.  Since that determination the Veteran has introduced evidence of a bilateral knee and bilateral leg disability, patellofemoral arthritis of the bilateral knees, and radiculopathy of the left leg, and medical opinions of a nexus to service of the diagnosed disabilities, as noted above.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for a bilateral knee disability is granted.

The application to reopen the claim for service connection for a bilateral leg disability is granted.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the Veteran has alleged that he injured his left leg while in service when he was jabbed on the left leg while working on a telephone pole at Ft. Sill.  Only partial service treatment and personnel records are on file as the Veteran's records were destroyed in a fire at the National Personnel Service Center in 1973.  However, the available records do show that the Veteran was assigned to Ft. Sill during his active service.  Moreover, there is medical evidence of a scar on the left leg.  Further, the Board notes that the Veteran is competent to report he was injured in service.  Therefore, for the sole purpose of this remand, the Board will assume the Veteran sustained an injury to his left leg in service.

The record contains diagnoses of arthritis of the bilateral knees and radiculopathy of the left leg.  The Veteran has not been afforded a VA examination.  On remand, the Veteran should be afforded a VA examination.

Moreover, at the hearing, the Veteran testified he was being treated at rehab.  A review of the record shows there are no rehab treatments associated with the file.  Therefore, it appears there may be outstanding relevant treatment records which should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AOJ should contact the Veteran and request that he provide the names of the treating physicians for the claimed bilateral knee and leg disabilities.  The Veteran should be requested to provide the names, dates of treatment and addresses for all treating physicians.  For each identified physician, the Veteran should be asked to provide a release of information form.  Once the RO/AOJ has received the properly executed release of information forms, all identified records not already in the file, should be obtained and associated with the claim file.  All efforts to obtain the identified records should be clearly documented in the claim file.

2. After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed bilateral knee and bilateral leg disability.  The claim file should be made available to the examiner and the examiner should state that a review of the claim file was conducted.  

The examiner should be advised that the record contains diagnoses of bilateral knee arthritis and left leg radiculopathy.  After a physical examination of the Veteran, the examiner should identify all disabilities associated with the bilateral knees and bilateral legs.  For each disability identified, the examiner should provide an opinion as to whether the disability is at least as likely as not related to service to include the claimed injury to the left knee in service.  The examiner should provide a complete rationale for all opinions rendered.  The examiner should also discuss the etiology opinions of that have been provided by the private physicians.

If an opinion cannot be provided without resorting to mere speculation, the examiner should so state and provide a reasoning as to why the requested opinion cannot be provided.  

3. Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and/or his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


